DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP2017-017930 on 02 February 2017.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 10 July 2019 and 23 August 2019 have been considered by the examiner.


Claim Objections
Claim 8 is objected to because of the following informalities: in lines 23-24, “in response to receiving the video data and information a display unit” should read “in response to receiving the video data and information, a display unit”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: in line 3, “a display device” should read “the display unit”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: in line 3, “a reproduction unit” should read “the reproduction unit”. Appropriate correction is required.



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-2, 5-8 and 10 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Referring to independent claim 1, this claim recites the claim limitation “a spatial image acquisition unit”, “a spatial information acquisition unit”, and “a reproduction unit”. For purposes of examination, as described in paragraph [0027] and figure 4 of the published specification, “a spatial image acquisition unit” will be construed as any image capturing or image projecting devices with a controller and with an ability to communicate data (e.g., camera, projector, etc.). For purposes of examination, as described in paragraph [0068] and figure 4 of the published specification, “a spatial information acquisition unit” will be construed as any sensor with an ability to communicate data that senses any of the five senses except for the visual sense (e.g., microphone, smell sensor, thermometer, etc.). For purposes of examination, as described in paragraphs [0025], [0038], [0043], [0048] and figure 4 of the published specification, “a reproduction unit” will be construed as any actuation device that can be controlled to reproduce the detected sounds, the detected scents, and the ambient air conditions in a space (e.g., speaker, scent cartridge, air-conditioner, etc.).
In addition, claim 2 recites the claim limitations “a video output unit”, and “a correction unit”.  For purposes of examination, as described in paragraph [0101] of the published specification, “a video output unit” will be construed as a projector. For purposes of 
In addition, claim 5 recites the claim limitations “a detection unit”.  For purposes of examination, as described in paragraph [0040] of the published specification, “a detection unit” will be construed as a smell sensor.
In addition, claim 6 recites the claim limitations “a measurement unit”, and “an adjustment unit”.  For purposes of examination, as described in paragraph [0113] of the published specification, “a measurement unit” will be construed as a thermometer. For purposes of examination, as described in paragraph [0115] of the published specification, “an adjustment unit” will be construed as an air-conditioner.
In addition, claim 7 recites the claim limitations “a different measurement unit”, and “a blowing unit”.  For purposes of examination, as described in paragraph [0046] of the published specification, “a different measurement unit” will be construed as an anemometer. For purposes of examination, as described in paragraphs [0048] and [0115] of the published specification, “a blowing unit” will be construed as any device that outputs air (e.g., a fan, an air-conditioner, etc.).

Referring to independent claim 8, this claim recites the claim limitations “a communication unit”, and “a reproduction unit”.  For purposes of examination, as described in paragraph [0030] of the published specification, “a communication unit” will be construed as any communication hardware that enables wireless communication. For purposes of examination, as described in paragraphs [0025], [0038], [0043], [0048] and figure 4 of the published specification, “a reproduction unit” will be construed as any actuation device that can be 
In addition, claim 10 recites the claim limitation “a scent generation unit”.  For purposes of examination, as described in paragraphs [0025], [0043-0044] and figure 4 of the published specification, “a scent generation unit” will be construed as any device that produce and diffuse smell (e.g., a scent cartridge with a fan).

Because the referred claim limitations of claims 1-2, 5-8 and 10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2015/0138301 A1), hereinafter ‘Kim’.

Regarding claim 1, Kim teaches:
An electronic system comprising: (Kim: Abstract “An apparatus and method for generating telepresence are disclosed.”; [0040] FIGS. 1 and 2 are system configuration diagrams showing an apparatus for generating telepresence according to the present invention.”) [The system, as illustrated in figures 1 and 2, read on “An electronic system”.]
a spatial image acquisition unit that acquires a first real spatial image that is visually perceived in a predetermined first real space; (Kim: [0041], figures 1-2 “Referring to FIGS. 1 and 2, the telepresence generating apparatus according to the present invention may be described while a space is divided into a space where a user is located (hereinafter referred to as a ‘user space’) and a space which is separated from the user space and in which a robot is located (hereinafter referred to as a ‘remote location space’).”) [The remote location space reads on “a predetermined first real space”.] (Kim: [0010] “In accordance with an aspect of the present invention, there is provided an apparatus for generating telepresence including a visual information sensing unit mounted on a robot located in a remote location, and configured to sense visual information corresponding to a view of the robot …”; [0011] The visual information [The visual information sensing unit or the stereoscopic camera reads on “a spatial image acquisition unit”, and capturing images of the remote location by sensing visual information reads on “acquires a first real spatial image that is visually perceived”. Having the robot in an intended remote space reads on “a predetermined first real space”.]
a display unit that virtually displays the first real spatial image acquired by the spatial image acquisition unit, in a second real space that is distant from the first real space; (Kim: [0041], figures 1-2 “Referring to FIGS. 1 and 2, the telepresence generating apparatus according to the present invention may be described while a space is divided into a space where a user is located (hereinafter referred to as a ‘user space’) and a space which is separated from the user space and in which a robot is located (hereinafter referred to as a ‘remote location space’).”) [The user space reads on “a second real space”, and the remote location space being remote reads on “distant from the first real space”.] (Kim: [0008] “Accordingly, the present invention has been made keeping in mind the above problems occurring in the prior art, and an object of the present invention is to enable a user to have the sensation of being virtually present in a remote location after wearing a wide field-of-view Head Mounted Display (HMD) based on remote images …”; [0018] “In accordance with another aspect of the present invention, there is provided an apparatus for generating telepresence including a visual information acquisition unit worn by a user, and configured to acquire visual information corresponding to a view of a robot from the robot which is located in a remote location separated from a place where the user is present …”.; [0044] “Referring to both FIGS. 1 and 2, a user 10 is [The visual information acquisition unit reads on “a display unit”, and displaying remote images virtually reads on “virtually displays”.]
a spatial information acquisition unit that acquires first real spatial information that is different from the first real spatial image and perceived by any of five senses other than vision, in the first real space; and (Kim: [0010] “In accordance with an aspect of the present invention, there is provided an apparatus for generating telepresence including a visual information sensing unit mounted on a robot located in a remote location, and configured to sense visual information corresponding to a view of the robot, a tactile information sensing unit mounted on the robot, and configured to sense tactile information in the remote location, an environmental information sensing unit mounted on the robot, and configured to sense environmental information which is information for a physical environment of the remote location …”; [0012] “The environmental information sensing unit may sense the environmental information including at least one of winds, sounds, smells, and smoke in the remote location.”) [The environmental information sensing unit or the tactile information sensing unit reads on “a spatial information acquisition unit”, and sensing any one of the information regarding tactile sense, winds, sounds, smells and smoke in the remote location reads on “acquires first real spatial information that is different from the first real spatial image and perceived by any of five senses other than vision”.]
a reproduction unit that reproduces the first real spatial information acquired by the spatial information acquisition unit, in the second real space. (Kim: [0045] “In addition, [The tactile information acquisition unit or the environment information acquisition unit reads on “a reproduction unit”, and providing the user with the perceived tactile sensation or perceived physical environment of the remote location reads on “reproduces the first real spatial information”.]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Kobori et al. (US 2010/0079683 A1), hereinafter ‘Kobori’.

Regarding claim 2, Kim teaches all the features of claim 1.
Kim further, implicitly teaches:
wherein the display unit comprises: a video output unit that projects the first real spatial image; a projection unit having a projection surface on which the first real spatial image output from the video output unit is displayed; and (Kim: [0020] “The visual information acquisition unit may be a wide field-of-view Head Mounted Display (HMD).”; [0044] “Referring to both FIGS. 1 and 2, a user 10 is present in the user space, and may feel as if he or she is present in the remote location through a visual information acquisition unit 11.  That is, the user may see images, which are captured by a robot 20 present in the remote location, in the user space.”)

Kim does not explicitly teach: wherein the display unit comprises: a video output unit that projects the first real spatial image; a projection unit having a projection surface on which the first real spatial image output from the video output unit is displayed; and a correction unit that corrects the first real spatial 43image in accordance with properties of the projection surface.
Kobori teaches:
wherein the display unit comprises: a video output unit that projects the first real spatial image; a projection unit having a projection surface on which the first real spatial image output from the video output unit is displayed; and (Kobori: [0002] “The present invention relates to a display apparatus that projects vibrating beams of light onto an object to form a video image thereon.”; [0010] “However, when an image is actually projected onto the undulated or uneven surface of an object, the projected image on the object may get distorted because of differences of degrees of such undulation or unevenness over the recessed and protruding surfaces of the object.  This is caused by the fact that the projected video is displayed enlarged in proportion to the projection distance.”) [The display apparatus that projects vibrating beams of light onto an object reads on “a video output unit that projects”, and the object with surface to display video reads on “a projection unit having a projection surface”.]
a correction unit that corrects the first real spatial 43image in accordance with properties of the projection surface. (Kobori: [0025] “In the meantime, a curved surface distortion correction means corrects the centroid of pixels of the input video signal by using the determined curved surface contour to create a display video signal.”; [0039] The display apparatus further comprises a correction means, the correction means performing: an operation to expand or contract a pixel arrangement of the video information in a horizontal or vertical direction according to the curved surface information and the surface undulation information output from the curved surface contour decision means; an operation to correct a brightness according to the reflectance information; and a curved surface distortion correction operation to create the video information to be displayed; wherein the video information is corrected according to the surface contour of the object to create a video signal, which is then displayed on the object.”) [The correction means reads on “a correction unit”, and curved surface information and the curves surface undulation information read on “properties of the projection surface”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing an undistorted display of the video onto various projection surface characteristics (Kobori: Abstract “A display apparatus is provided which, when projecting a video onto a curved surface of an object for display, can realize an undistorted display of the video.”; [0012] “An object of this invention is to provide a display apparatus which, when projecting and displaying a video on a curved surface, realizes a displaying of an undistorted video by detecting the curved surface contour with high precision and unevenly rearranging (reverse-correcting distortions of) pixels of the image being displayed according to the detected curved surface contour (distortion), thereby widening the forms of use, and improving convenience of use, of the display apparatus.”).

Regarding claim 3, Kim teaches all the features of claim 1.
Kim further teaches:
wherein the display unit comprises: an installation unit that is mounted in the second real space; and … the first real spatial image is generated for viewing by a person who is physically present in the second real space. (Kim: [0020] “The visual information acquisition unit may be a wide field-of-view Head Mounted Display (HMD).”; [0044] “Referring to both FIGS. 1 and 2, a user 10 is present in the user space, and may feel as if he or she is present in the remote location through a visual information acquisition unit 11.  That is, the [The head mount 11, as illustrated in figure 1, reads on “an installation unit”, and the head mount display on the user in the user space reads on “mounted in the second real space”.]

Kim does not explicitly teach: an image generation unit that is installed on the installation unit and generates laser light with which the first real spatial image is generated for viewing by a person who is physically present in the second real space.
Kobori teaches:
an image generation unit that is installed on the installation unit and generates laser light with which the first real spatial image is generated for viewing by a person who is physically present in the second real space. (Kobori: [0008] “Because the semiconductor technology advancement in recent years has improved an amount of output energy of a laser beam source and an electro-optical conversion efficiency, and also has improved a selectivity of an oscillated wavelength in a visible range, the image display apparatus is being improved more easily in a color reproducing range and a brightness range at low cost.”; [0027] “However, since a display apparatus according to the present invention displays a video using a light beam such as a laser beam, it is then unnecessary to perform the focusing operation, as required by the general projection device, to display a projected video on the object.”) [The laser beam source and the electro-optical converter of the display apparatus reads on “an image generation unit”, and being part of the display apparatus reads on “installed on the installation unit”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Kobori before 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would provide improved color reproducing range and brightness range at lower cost, and also eliminate focusing operations (Kobori: [0008] “Because the semiconductor technology advancement in recent years has improved an amount of output energy of a laser beam source and an electro-optical conversion efficiency, and also has improved a selectivity of an oscillated wavelength in a visible range, the image display apparatus is being improved more easily in a color reproducing range and a brightness range at low cost.”; [0027] “However, since a display apparatus according to the present invention displays a video using a light beam such as a laser beam, it is then unnecessary to perform the focusing operation, as required by the general projection device, to display a projected video on the object.”).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Balram et al. (US 2015/0088547 A1), hereinafter ‘Balram’.
Regarding claim 4, Kim teaches all the features of claim 1.
Kim further, implicitly teaches:
wherein the display unit comprises: an attachment portion that extends from both ends of the projection surface and is to be attached to a part of a body of the person who is physically present in the second real space. (Kim: [0044], figure 1 “Referring to both FIGS. 1 [See the attachment of the visual information acquisition unit 11 as illustrated in figure 1 with “an attachment portion that extends from both ends of the projection surface”.]

Kim does not explicitly teach: wherein the display unit comprises: a projection surface onto which the first real spatial image is projected; and an attachment portion that extends from both ends of the projection surface and is to be attached to a part of a body of the person who is physically present in the second real space.
Balram teaches:
wherein the display unit comprises: a projection surface onto which the first real spatial image is projected; and an attachment portion that extends from both ends of the projection surface and is to be attached to a part of a body of the person who is physically present in the second real space. (Balram: [0045], figure 2 “FIG. 2 is a perspective view of one embodiment of a wearable human interface module 102 coupled to a computing and communication module 104 by signal line 120.  In this embodiment, the wearable human interface module 102 has the form of eyeglasses.  For example, the image delivery and display mechanism 302 may include a substrate 202 (e.g., a lens, or diffractive elements) and a projection system (not shown--See description of 302 below) for projecting information onto the substrate 202.”) [The substrate 202 reads on “a projection surface”, and the eyeglass with extensions that go over user’s ears reads on “an attachment portion that extends from both ends …”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would provide improved viewing of the video by having an image delivery and display mechanism for presenting information with a wide field of view and in three dimensions (Balram: [0005] “However, because of their small size and form factor, inputting data and presenting information to the user have and continue to be a challenge for smart phones.  Even for tablet computers, it is difficult to input information and tablets have limited display real estate to present information.”; [0007] “In one embodiment, the mobile information gateway comprises: a wearable human interface module (HIM) having an image delivery and display mechanism for presenting information with a wide field of view and in three dimensions, an audio input device, an audio output device, a camera, and an interface unit coupled for communication”).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Jin et al. (US 2018/0071425 A1), hereinafter ‘Jin’.
Regarding claim 5, Kim teaches all the features of claim 1.
Kim further teaches:
wherein the spatial information acquisition unit comprises a detection unit that detects an ambient smell in the first real space, and (Kim: [0012]” The environmental information sensing unit may sense the environmental information including at least one of winds, sounds, smells, and smoke in the remote location.”)
44the reproduction unit outputs … the smell detected by the detection unit, into the second real space. (Kim: [0046] “In addition, the user may perceive a physical environment of the remote location where the robot 20 is present through an environmental information acquisition unit 13 which is present in the space where the user is present.  Here, the physical environment is a concept which includes at least one of the winds, sounds, smells, and smoke which are generated in the remote location.”) [The environmental information acquisition unit reads on “the reproduction unit”.]

Kim does not explicitly teach: the reproduction unit outputs a substance corresponding to the smell detected by the detection unit, into the second real space.
Jin teaches:
44the reproduction unit outputs a substance corresponding to the smell detected by the detection unit, into the second real space. (Jin: [0008] “In one example aspect, a digitally controllable scent creation and delivery apparatus is disclosed.  The apparatus includes an array of containers, each container having an inlet through which an input carrier gas flows in, a chamber, called a scent container, for holding a material containing an elementary or a base chemical producing a characteristic odor, called a scent ingredient, or an ingredient, and an outlet through which a mixture of the input gas and the scent ingredient flows out, a flow regulation mechanism that controls gas flow through each container based on electromagnetic signals, one [The scent ingredient reads on “a substance corresponding to the smell …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Jin before them, to modify the environment information acquisition unit of the telepresence system that gives user a perceived smell, to incorporate using controllable scent creation and delivery apparatus that uses scent ingredients.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve producing smell using ingredients that can be mixed or blended quickly and reliably (Jin: [0003] “Design of scent delivery devices that allow reliable, rapid switching of mixed or unmixed scented gas flux in a repeatable manner by synchronizable, remote actuation could have a significant impact on the effectiveness of the virtual, holographic, mixed reality or augmented reality and live experiences, as well as providing additional benefits for medicinal drug delivery in vaporized, nebulized, atomized, liquid, powder or other form.”).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of MIYAJIMA (US 2017/0244928 A1), hereinafter ‘Miyajima’. Miyajima is cited in the information disclosure statements (IDS) submitted on 10 July 2019.
Regarding claim 6, Kim teaches all the features of claim 1.
Kim does not explicitly teach: wherein the spatial information acquisition unit comprises a measurement unit that measures an ambient temperature and/or an ambient humidity in the first real space, and the reproduction unit comprises an adjustment unit that adjusts an ambient temperature and/or an ambient humidity in the second real space in accordance with a measurement result by the measurement unit. 
Miyajima teaches:
wherein the spatial information acquisition unit comprises a measurement unit that measures an ambient temperature and/or an ambient humidity in the first real space, and (Miyajima: Abstract “To provide an information processing system, a control method and a storage medium through which reproduction that matches characteristics of devices of a playback side can be performed by generating abstracted presence reproduction information.”; [0083] “The interaction storage controller 20a controls interaction information received from a sensing device attached to/mounted on an object to be stored in the emotion information DB 24.  The sensing device is realized by a humidity sensor, a temperature sensor, a vibration sensor, an infrared sensor, a camera, a tactile sensor, a gyro sensor or the like and senses an interaction of [The reproduced side reads on “the first real space”, and the sensing device part that sense humidity and temperature reads on “a measurement unit”.]
the reproduction unit comprises an adjustment unit that adjusts an ambient temperature and/or an ambient humidity in the second real space in accordance with a measurement result by the measurement unit. (Miyajima: [0103] “The device controller 356 controls various devices in accordance with instructions of the presence reproduction effect specifying unit 353 and provides presence to the user (viewer).  For example, the device controller 356 controls at least any of the air-conditioner device 37a, the aroma spraying device 37b, the vibrating device 37c, the illumination device 37d and the blowing device 37e.”) [The air-conditioner device that controls the temperature and/or humidity reads on “an adjustment unit”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Miyajima before them, to modify the environment information sensing unit of the telepresence system to incorporate measuring temperature of the space to be reproduced, and to modify the environment information acquisition unit of the telepresence system to incorporate the air-conditioner device to reproduce the temperature of the reproduced space.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the presence reproduction effect that matches the reproduced space by controlling various reproduction devices including air-conditioner device (Miyajima: [0011] “Accordingly, the present disclosure proposes an information processing system, a control method and a storage medium through which reproduction that matches characteristics of devices of a playback side can be performed .



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Snibbe (US 6,923,079 B1), hereinafter ‘Snibbe’.
Regarding claim 6, Kim teaches all the features of claim 1.
Kim does not explicitly teach: wherein the spatial information acquisition unit comprises a different measurement unit that measures an ambient wind velocity in the first real space, and the reproduction unit includes a blowing unit that outputs air at the wind velocity measured by the different measurement unit, in the second real space.
Snibbe teaches:
wherein the spatial information acquisition unit comprises a different measurement unit that measures an ambient wind velocity in the first real space, and (Snibbe: column 11 lines 41-47, figure 1 “In the embodiments of the invention described above, airflow velocity is sensed using an impeller.  However, generally, any appropriate device that can measure airflow [The anemometer or the impeller reads on “a different measurement unit”. The space of the airflow velocity measurement, as illustrated in figure 1, reads on “the first real space”.]
the reproduction unit includes a blowing unit that outputs air at the wind velocity measured by the different measurement unit, in the second real space. (Snibbe: column 6 lines 25-34, figure 1 “At the display location, one or more processing devices 103 (in some embodiments of the invention, the processing device(s) 103 and 105 can be embodied, in whole or in part, by the same processing device(s)) receive the data representing the impeller rotational speed and produce one or more commands that are communicated to a motor 104 to control operation of the motor 104.  The motor 104 drives a fan 102 in response to the command(s), i.e., in response to the impeller rotational speed data, thereby producing a display airflow in accordance with the measured airflow.”) [The combination of the motor and the fan reads on “a blowing unit”. The space of the fan, as illustrated in figure 1 reads on “the second real space”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Snibbe before them, to modify the environment information sensing unit of the telepresence system to incorporate measuring airflow velocity to be reproduced, and to modify the environment information acquisition unit of the telepresence system to incorporate the fan to reproduce the airflow velocity of the reproduced space.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the presence .



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Levy et al. (US 2005/0267826 A1), hereinafter ‘Levy’, further in view of Miyajima.
Regarding claim 8, Kim teaches:
An electronic real-life simulation treatment system, comprising: (Kim: Abstract “An apparatus and method for generating telepresence are disclosed.”; [0040] “FIGS. 1 and 2 are system configuration diagrams showing an apparatus for generating telepresence according to the present invention.”; [0046] “In addition, the user may perceive a physical environment of the remote location where the robot 20 is present through an environmental information acquisition unit 13 which is present in the space where the user is present.  Here, the physical environment is a concept which includes at least one of the winds, sounds, smells, and smoke which are generated in the remote location.”) [The system, as illustrated in figures 1 and 2, that establishes or treats the physical environment of a location to be like another location read on “An electronic real-life simulation treatment system”.]
a camera disposed in a first real space, wherein the 45camera acquires … data about an environment of the first real space; (Kim: [0041], figures 1-2 “Referring to FIGS. 1 and 2, the telepresence generating apparatus according to the present invention may be described while [The remote location space reads on “a first real space”.] (Kim: [0010] “In accordance with an aspect of the present invention, there is provided an apparatus for generating telepresence including a visual information sensing unit mounted on a robot located in a remote location, and configured to sense visual information corresponding to a view of the robot …”; [0011] The visual information sensing unit may be a stereoscopic camera having a wide angle, which stereoscopically captures images of the remote location at a wide angle by controlling a viewing direction of the robot in correspondence to a movement direction of the user's head.”) [The stereoscopic camera reads on “a camera”, and capturing images of the remote location by sensing visual information reads on “acquires video data about an environment of the first real space”.]
a spatial information acquisition unit disposed in the first real space, the spatial information acquisition unit comprising: … detects sounds in the environment of the first real space; an electronic odor sensor that detects scents in the environment of the first real space; and an ambient air acquisition unit that measures ambient air conditions in the environment of the first real space … ; and (Kim: [0010] “In accordance with an aspect of the present invention, there is provided an apparatus for generating telepresence including a visual information sensing unit mounted on a robot located in a remote location, and configured to sense visual information corresponding to a view of the robot, a tactile information sensing unit mounted on the robot, and configured to sense tactile information in the remote location, an environmental information sensing unit mounted on the robot, and configured to sense environmental information which is information for a physical environment of the remote [The environmental information sensing unit or the tactile information sensing unit reads on “a spatial information acquisition unit”, sensing of the sounds reads on “detects sounds”, the environmental information sensing unit portion that senses smells reads on “an electronic odor sensor”, and the environmental information sensing unit portion that senses winds reads on “an ambient air acquisition unit”.]
a communication unit that sends, across a communication network, the video data and information about the detected sounds, the detected scents, and the ambient air conditions in the environment of the first real space to a receiving communication unit in a second real space that is different and remotely located from the first real space, (Kim: [0041], figures 1-2 “Referring to FIGS. 1 and 2, the telepresence generating apparatus according to the present invention may be described while a space is divided into a space where a user is located (hereinafter referred to as a ‘user space’) and a space which is separated from the user space and in which a robot is located (hereinafter referred to as a ‘remote location space’).”) [The user space reads on “a second real space”, and the remote location space being remote to the user space reads on “different and remotely located from the first real space”.] (Kim: [0017], figure 3 “The robot communication unit may transmit the visual information, the tactile information, and the environmental information.”) [The ROBOT COMMUNICATION UNIT 240, as illustrated in figure 3, reads on “a communication unit”, and transmit reads on “sends”. The combination of the receiving part of the VISUAL, TACTILE and ENVIRONMENTAL INFORMATION ACQUISITION UNITS 120, 130 and 140, as illustrated in figure 3 reads on “a receiving communication unit”. The lines of communication network between the user space and the remote space, as illustrated in figure 3, reads on “across a communication network”.]
wherein, in response to receiving the video data and information a display unit disposed in the second real space is caused to output the video data and a reproduction unit disposed in the second real space is caused to reproduce the detected sounds, the detected scents, and the ambient air conditions in an environment of the second real space. (Kim: [0008] “Accordingly, the present invention has been made keeping in mind the above problems occurring in the prior art, and an object of the present invention is to enable a user to have the sensation of being virtually present in a remote location after wearing a wide field-of-view Head Mounted Display (HMD) based on remote images …”; [0018] “In accordance with another aspect of the present invention, there is provided an apparatus for generating telepresence including a visual information acquisition unit worn by a user, and configured to acquire visual information corresponding to a view of a robot from the robot which is located in a remote location separated from a place where the user is present …”.; [0044] “Referring to both FIGS. 1 and 2, a user 10 is present in the user space, and may feel as if he or she is present in the remote location through a visual information acquisition unit 11.  That is, the user may see images, which are captured by a robot 20 present in the remote location, in the user space.”; [0045] “In addition, the user may perceive tactile sensations in the remote location by wearing a tactile information acquisition unit 12 around a hand of the user.  More specifically, the tactile sensations sensed by the robot 20, which is present in the remote location, are transmitted to the user 10.”; [0022] “The environmental information acquisition unit may acquire the environmental information including at least one of winds, sounds, smells, and smoke in the remote location.”; [0046] “In addition, the user may perceive a physical environment of the [The visual information acquisition unit reads on “a display unit”, and the combination of the tactile information acquisition unit 12 and the physical environment information acquisition unit 13 reads on “a reproduction unit”. The experience being presented through the acquisition units reads on “caused to output”.]

Kim does not explicitly teach: wherein the 45camera acquires video data about an environment of the first real space; a microphone that detects sounds in the environment of the first real space; and an ambient air acquisition unit that measures ambient air conditions in the environment of the first real space comprising at least one of a temperature, a wind velocity, and a humidity.
Levy teaches:
wherein the 45camera acquires video data about an environment of the first real space; and a microphone that detects sounds in the environment of the first real space. (Levy: [0010] “As one versed in the art appreciates, a multitude of variations exist that include a variety of sensors such as cameras, microphones, tactile sensors, force sensors, etc”; [0056] “Sensors, can be represented in one of the simplest embodiments such as in a cell phone, by just a microphone capable of collecting audio data; a more complex embodiment would include a camera such as in a video cell phone capable of producing video streams; a more complex embodiment yet, can be embodied by a remotely controlled robot equipped with a full array of sensors duplicating human's senses.”) [The video stream produced by the camera in the cell phone reads on “video data”, and the microphone collecting audio data reads on “a microphone that detects sounds”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Levy before them, to modify the visual information sensing unit of the telepresence system to incorporate a microphone for capturing audio and camera for capturing video and producing video and audio streams.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user to experience totally immersed sensory experience through live streamed video and audio (Levy: [0003] A telepresence system, in its widest sense, allows a user to experience being in a remote environment by perceiving sensory information transmitted to him through a communication channel, by a remotely controlled device.  It also allows the user to act on this remote environment by transmitting to this remotely controlled device data that allows the device to operate according to his wish.  Such devices provide different degrees of realism depending on the technology used.  They range from the simple telephone to remotely controlled robots that allow the user to feel totally immersed in the remote environment.  These robots accept from their user complex commands that allow them to move and act in two or three dimensions, and transmit back to the user sensory data such as video, audio and tactile information.”).

Kim and Levy do not explicitly teach: an ambient air acquisition unit that measures ambient air conditions in the environment of the first real space comprising at least one of a temperature, a wind velocity, and a humidity.

an ambient air acquisition unit that measures ambient air conditions in the environment of the first real space comprising at least one of a temperature, a wind velocity, and a humidity. (Miyajima: Abstract “To provide an information processing system, a control method and a storage medium through which reproduction that matches characteristics of devices of a playback side can be performed by generating abstracted presence reproduction information.”; [0083] “The interaction storage controller 20a controls interaction information received from a sensing device attached to/mounted on an object to be stored in the emotion information DB 24.  The sensing device is realized by a humidity sensor, a temperature sensor, a vibration sensor, an infrared sensor, a camera, a tactile sensor, a gyro sensor or the like and senses an interaction of an object with another object.”) [The reproduced side reads on “the first real space”, and the sensing device part that sense humidity and temperature reads on “an ambient air acquisition unit”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Levy and Miyajima before them, to modify the environment information sensing unit of the telepresence system to incorporate measuring temperature of the space to be reproduced.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the presence reproduction effect that matches the reproduced space by controlling various reproduction devices including air-conditioner device (Miyajima: [0011] “Accordingly, the present disclosure proposes an information processing system, a control method and a storage medium through which reproduction that matches characteristics of devices of a playback side can be performed .



Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Levy, further in view of Miyajima, further in view of Voris et al. (US 2018/0117465 A1), hereinafter ‘Voris’.

Regarding claim 9, Kim, Levy and Miyajima teach all the features of claim 8.
Kim, Levy and Miyajima do not explicitly teach:
Voris teaches:
a display device disposed in the second real space that renders the video data acquired by the camera to a surface in the second real space in real time. (Voris: Abstract “An interactive in-room show and game system configured to provide engaging and immersive multimedia shows or presentations in a room.  The in-room show and game system generally includes a controller for selectively operating a display device, a video projector, an audio 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Levy, Miyajima and Voris before them, to modify the visual information acquisition unit (display unit) of the telepresence system to incorporate a projector with a display surface such as the wall surface.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user to experience totally immersed sensory experience that can fill the entire room through live streamed video projection to one or more walls (Voris: [0004] “Briefly, the inventors discovered that the possibility of offering more complex and interesting in-room entertainment experiences had not previously been explored.  With this in mind, the inventors created an interactive in-room show and game system that is configured to provide engaging and immersive multimedia shows or presentations or gaming experiences in nearly any space (or ‘room’) that is defined by one or more walls.”; [0026] “In other cases, gaming can be augmented such as with playing projection enhanced board games, and the projected and displayed images as well as audio track output from the surround sound audio system provide an immersive multimedia show/game experience that can fill the entire room (or at least be provided using an entire wall as a display surface).”).

Regarding claim 10, Kim, Levy, Miyajima and Voris teach all the features of claims 8-9.
Levy further teaches:
a reproduction unit disposed in the second real space comprising: a speaker that outputs sounds substantially matching the detected sounds received via the microphone; a scent generation unit that outputs scents substantially matching the detected scents received via the electronic odor sensor. (Levy: Abstract “A telepresence system comprising a workstation which allows a user to specify a venue located at a remote site.  The workstation accepts control information from, and conveys sensory information to, the user.  The telepresence system also comprises several remotely controlled systems at remote locations, which carry sensors collecting sensory information from their environment.  Each remotely controlled system also requires human assistance to operate according to control information sent by the user.  The telepresence system also comprises a means for allocating one of the remotely controlled systems to the specified venue.  The telepresence system also comprises a means for allocating a human assistant to assist the allocated remote system.  The telepresence system also comprises a bi-directional communication channel which links the workstation to the allocated remote system and transmits control information from the workstation to the allocated remote system and sensory information from the allocated remote system to the workstation.”; [0048] “Sensory information collected at the remote location are communicated back to the telepresence workstation and conveyed to the user by implements such as a display, a speaker, a touch device and a smell generating device.”) [The combination of the telepresence workstation, a display, a speaker, a touch device and a smell generating device reads on “a reproduction unit”, and conveying to the user the sensory information of the remote site reads on “… substantially matching …”.]
The motivation to combine Kim, Levy, Miyajima and Voris, which teach the features of the present claim, as submitted in claim 9, is incorporated herein.

Levy does not explicitly teach: an air-conditioner that outputs air that substantially matches the ambient air conditions received via the ambient air acquisition unit.
Miyajima teaches:
an air-conditioner that outputs air that substantially matches the ambient air conditions received via the ambient air acquisition unit. (Miyajima: [0103] “The device controller 356 controls various devices in accordance with instructions of the presence reproduction effect specifying unit 353 and provides presence to the user (viewer).  For example, the device controller 356 controls at least any of the air-conditioner device 37a, the aroma spraying device 37b, the vibrating device 37c, the illumination device 37d and the blowing device 37e.”)
The motivation to combine Kim, Levy, Miyajima and Voris, which teach the features of the present claim, as submitted in claim 9, is incorporated herein.

Regarding claim 11, Kim, Levy, Miyajima and Voris teach all the features of claims 8-10.
Levy further teaches:
wherein the second real space is a room of a hospital associated with a patient, and wherein the first real space is a room of house associated with a relative of the patient. (Levy: [0168] “… Applications of this invention include but are not limited to:” [0169] “1) Tourism [0170] 2) Attending conferences, training or classes and other instructional or educational activities” [0171] “3) Touring universities by prospective students” [0172] “4) Visiting family members and friends in nursing homes, hospitals and other environments”) [The family member at  the hospital reads on “a room of hospital associated with a patient”, and the location of the visitor reads on “a room of house associated with a relative of the patient”.]
The motivation to combine Kim, Levy, Miyajima and Voris, which teach the features of the present claim, as submitted in claim 9, is incorporated herein.

Regarding claim 12, Kim, Levy, Miyajima and Voris teach all the features of claims 8-11.
Voris further teaches:
wherein the display device is a projector, and wherein the video data is rendered to a wall in the room of the hospital. (Voris: Abstract “An interactive in-room show and game system configured to provide engaging and immersive multimedia shows or presentations in a room.  The in-room show and game system generally includes a controller for selectively operating a display device, a video projector, an audio system (e.g., one or more speakers), and other show components (e.g., one or more lights, a fan, a mechanical device, and so on).”; [0054] “All the areas or surfaces 213 of wall 212 are mapped for projection by projector 260 (e.g., the content provided by the projector as shown at 261C is mapped to the wall surface(s) 213).”)
The motivation to combine Kim, Levy, Miyajima and Voris, which teach the features of the present claim, as submitted in claim 9, is incorporated herein.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Levy, further in view of Miyajima, further in view of Voris, further in view of Balram.
Regarding claim 13, Kim, Levy, Miyajima and Voris teach all the features of claims 8-12.
Kim, Levy, Miyajima and Voris do not explicitly teach: wherein the sounds in the environment of the first real space comprise sounds emitted by a person and sounds of the environment of the first real space other than the sounds emitted by the person.
Balram teaches:
wherein the sounds in the environment of the first real space comprise sounds emitted by a person and sounds of the environment of the first real space other than the sounds emitted by the person. (Balram: [0054] “The audio input device 314 may be a microphone or similar device for capturing audio signals in the environment in which the human interface module 102 is used.  The audio input device 314 may also be used for capturing voice and other sounds near the human interface module 102.”) [The voice reads on sounds emitted by a person”, and other sounds read on “sounds of the environment … other than the sounds emitted by the person.”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Levy, Miyajima, Voris and Balram before them, to modify the visual or environment information sensing unit of the telepresence system to incorporate a microphone for capturing voice and other sounds.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user to experience totally immersed sensory experience through audio signal of the environment and not only the voice (Balram: [0054] “The audio input device 314 may be a microphone or similar device for capturing audio signals in the environment in which the human interface module 102 is used.  .



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Levy, further in view of Miyajima, further in view of Voris, further in view of Jin.
Regarding claim 14, Kim, Levy, Miyajima and Voris teach all the features of claims 8-10.
Kim, Levy, Miyajima and Voris do not explicitly teach: wherein the scent generation unit comprises: a cartridge containing smells of food, drink, and objects; a blend unit that mixes a plurality of the smells in the cartridge; and a fan that emits the mixed plurality of the smells in the cartridge from the scent generation unit.
Jin teaches:
wherein the scent generation unit comprises: a cartridge containing smells of food, drink, and objects; a blend unit that mixes a plurality of the smells in the cartridge; and (Jin: [0008] “In one example aspect, a digitally controllable scent creation and delivery apparatus is disclosed.  The apparatus includes an array of containers, each container having an inlet through which an input carrier gas flows in, a chamber, called a scent container, for holding a material containing an elementary or a base chemical producing a characteristic odor, called a scent ingredient, or an ingredient, and an outlet through which a mixture of the input gas and the scent ingredient flows out, a flow regulation mechanism that controls gas flow through each container based on electromagnetic signals, one or more blending chambers coupled to outlets of the [The digitally controllable scent creation and delivery apparatus reads on “the scent generation unit”, and the blending chamber where the blending the individual outputs of the containers or cartridges reads on “a blend unit”.]
a fan that emits the mixed plurality of the smells in the cartridge from the scent generation unit. (Jin: [0033] “For entertainment applications, for example, in many instances scented air is released into the general space of a theater via the ventilation system or fans, or in and around seating.”; [0090], figure 4(F) “The permanent portion of the scent delivery device contains battery, fan, microelectronics, and switches (432).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Levy, Miyajima, Voris and Jin before them, to modify the environment information acquisition unit of the telepresence system that gives user a perceived smell, to incorporate using controllable scent creation and delivery apparatus that uses scent ingredients and fan.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve producing smell .



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Levy, further in view of Miyajima, further in view of Voris, further in view of Snibbe, further in view of Kelly et al. (US 2008/0159644 A1), hereinafter ‘Kelly’.
Regarding claim 15, Kim, Levy, Miyajima and Voris teach all the features of claims 8-10.
Kim, Levy, Miyajima and Voris do not explicitly teach:
Snibbe teaches:
wherein the ambient air acquisition unit comprises: … measures the temperature of the environment of the first real space; and an anemometer that measures the wind velocity of the environment of the first real space. (Snibbe: column 11 lines 41-47 “In the embodiments of the invention described above, airflow velocity is sensed using an impeller.  However, generally, any appropriate device that can measure airflow velocity can be used with [Using thermistor to measure the temperature reads on “measures the temperature …”, and the airflow velocity reads on “the wind velocity”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Levy, Miyajima, Voris and Snibbe before them, to modify the environment information sensing unit of the telepresence system to incorporate measuring airflow velocity to be reproduced, and to modify the environment information acquisition unit of the telepresence system to incorporate the fan to reproduce the airflow velocity and the airflow temperature of the reproduced space.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the presence reproduction effect that matches the reproduced space including an underutilized sensory information such as airflow temperature and airflow velocity from wind or breath (Snibbe: column 2 lines 19-20 “Measured airflows (e.g., wind, breath) provide an underutilized source of sensory information.”).

 a digital thermometer that measures the temperature of the environment of the first real space.
Kelly teaches:
a digital thermometer that measures the temperature of the environment of the first real space. (Kelly: [0028] “Digital temperature sensors (e.g., digital thermometers) and digital humidity sensors (e.g., digital hygrometers) are used in a wide range of electronic applications and, as a result, will be familiar to one skilled in the art.  A digital thermometer may, for example, include a thermistor, a thermocouple or a resistance temperature detector.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Levy, Miyajima, Voris, Snibbe and Kelly before them, to modify the environment information sensing unit of the telepresence system that measures temperature using a thermistor to incorporate using a digital thermometer for measuring the temperature.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the ease of getting the temperature data using a widely used and familiar temperature measuring device (Kelly: [0028] “Digital temperature sensors (e.g., digital thermometers) and digital humidity sensors (e.g., digital hygrometers) are used in a wide range of electronic applications and, as a result, will be familiar to one skilled in the art.  A digital thermometer may, for example, include a thermistor, a thermocouple or a resistance temperature detector.”).



Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Levy, further in view of Voris.

Regarding claim 16, Kim teaches:
A method, comprising: (Kim: Abstract “An apparatus and method for generating telepresence are disclosed.”; [0040] FIGS. 1 and 2 are system configuration diagrams showing an apparatus for generating telepresence according to the present invention.”)
acquiring, via a camera disposed in a first real space, a first real spatial image of an area of the first real space, …; (Kim: [0041], figures 1-2 “Referring to FIGS. 1 and 2, the telepresence generating apparatus according to the present invention may be described while a space is divided into a space where a user is located (hereinafter referred to as a ‘user space’) and a space which is separated from the user space and in which a robot is located (hereinafter referred to as a ‘remote location space’).”) [The remote location space reads on “a first real space”.] (Kim: [0010] “In accordance with an aspect of the present invention, there is provided an apparatus for generating telepresence including a visual information sensing unit mounted on a robot located in a remote location, and configured to sense visual information corresponding to a view of the robot …”; [0011] The visual information sensing unit may be a stereoscopic camera having a wide angle, which stereoscopically captures images of the remote location at a wide angle by controlling a viewing direction of the robot in correspondence to a movement direction of the user's head.”) [The stereoscopic camera reads on “a camera”, and capturing images of the remote location by sensing visual information reads on “acquiring … a first real spatial image of an area of the first real space”.]
transmitting, across a communication network via a communication unit, the first real spatial image to a receiving communication unit in a second real space, wherein the second real space is different and remotely located from the first real space; (Kim: [0041], figures 1-2 “Referring to FIGS. 1 and 2, the telepresence generating apparatus according to the present invention may be described while a space is divided into a space where a user is located (hereinafter referred to as a ‘user space’) and a space which is separated from the user space and in which a robot is located (hereinafter referred to as a ‘remote location space’).”) [The user space reads on “a second real space”, and the remote location space being remote to the user space reads on “different and remotely located from the first real space”.] (Kim: [0017], figure 3 “The robot communication unit may transmit the visual information, the tactile information, and the environmental information.”) [The ROBOT COMMUNICATION UNIT 240, as illustrated in figure 3, reads on “a communication unit”. The combination of the receiving part of the VISUAL, TACTILE and ENVIRONMENTAL INFORMATION ACQUISITION UNITS 120, 130 and 140, as illustrated in figure 3 reads on “a receiving communication unit”. The lines of communication network between the user space and the remote space, as illustrated in figure 3, reads on “across a communication network”.]
displaying, via an image projector disposed in the second real space, the first real spatial image to … the second real space as the first real spatial image is received from the communication unit; (Kim: [0008] “Accordingly, the present invention has been made keeping in mind the above problems occurring in the prior art, and an object of the present invention is to enable a user to have the sensation of being virtually present in a remote location after wearing a wide field-of-view Head Mounted Display (HMD) based on remote images …”; [0018] “In accordance with another aspect of the present invention, there is provided an apparatus for [The visual information acquisition unit of the user in the user space reads on “an image projector disposed in the second real space”, and the view of the robot located in the remote location reads on “displaying … the first real spatial image ...”.]
acquiring, via a spatial information acquisition unit disposed in the first real space, first real spatial information comprising sound data and at least one of odor data, temperature data, and wind speed data measured in the first real space; (Kim: [0010] “In accordance with an aspect of the present invention, there is provided an apparatus for generating telepresence including a visual information sensing unit mounted on a robot located in a remote location, and configured to sense visual information corresponding to a view of the robot, a tactile information sensing unit mounted on the robot, and configured to sense tactile information in the remote location, an environmental information sensing unit mounted on the robot, and configured to sense environmental information which is information for a physical environment of the remote location …”; [0012] “The environmental information sensing unit may sense the environmental information including at least one of winds, sounds, smells, and smoke in the remote location.”) [The environmental information sensing unit or the tactile information sensing unit reads on “a spatial information acquisition unit”, and sensing any one of the information regarding tactile sense, winds, sounds, smells and smoke in the remote location reads on “acquiring … first real spatial information comprising sound data and at least one of odor data, temperature data, and wind speed data measured in the first real space”.]
transmitting, across the communication network via the communication unit, the first real spatial information to the receiving communication unit in the second real space; and (Kim: [0017], figure 3 “The robot communication unit may transmit the visual information, the tactile information, and the environmental information.”)
outputting, in response to receiving the first real spatial information, … (Kim: [0022] “The environmental information acquisition unit may acquire the environmental information including at least one of winds, sounds, smells, and smoke in the remote location.”; [0046] “In addition, the user may perceive a physical environment of the remote location where the robot 20 is present through an environmental information acquisition unit 13 which is present in the space where the user is present.  Here, the physical environment is a concept which includes at least one of the winds, sounds, smells, and smoke which are generated in the remote location.”) [The experience being presented through the acquisition units reads on “outputting …”.]

Kim does not explicitly teach: wherein the first real spatial image comprises video data; and outputting, in response to receiving the first real spatial information, the sound data via a speaker disposed in the second real space and at least one of a reproduced 49odor in the second real space based on the odor data, a reproduced temperature in the second real space based on the temperature data, and a reproduced air output in the second real space based on the wind speed data.
Levy teaches:
wherein the first real spatial image comprises video data; and (Levy: [0010] As one versed in the art appreciates, a multitude of variations exist that include a variety of sensors such as cameras, microphones, tactile sensors, force sensors, etc”; [0056] “Sensors, can be represented in one of the simplest embodiments such as in a cell phone, by just a microphone capable of collecting audio data; a more complex embodiment would include a camera such as in a video cell phone capable of producing video streams; a more complex embodiment yet, can be embodied by a remotely controlled robot equipped with a full array of sensors duplicating human's senses.”) [The video stream produced by the camera in the cell phone reads on “video data”.]
outputting, in response to receiving the first real spatial information, the sound data via a speaker disposed in the second real space and at least one of a reproduced 49odor in the second real space based on the odor data, a reproduced temperature in the second real space based on the temperature data, and a reproduced air output in the second real space based on the wind speed data. (Levy: Abstract “A telepresence system comprising a workstation which allows a user to specify a venue located at a remote site.  The workstation accepts control information from, and conveys sensory information to, the user.  The telepresence system also comprises several remotely controlled systems at remote locations, which carry sensors collecting sensory information from their environment.  Each remotely controlled system also requires human assistance to operate according to control information sent by the user.  The telepresence system also comprises a means for allocating one of the remotely controlled systems to the specified venue.  The telepresence system also comprises a means for allocating a human assistant to assist the allocated remote system.  The telepresence system also comprises a bi-directional communication channel which links the workstation to the allocated remote system [Conveying to the user the sensory information of the remote site reads on “… based on …” sensory information of the remote site, the speaker generated sound based on the collected sensory information reads on “the sound data via a speaker”, and the generated smell of the smell generating device reads on “a reproduced odor”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Levy before them, to modify the visual or environment information acquisition unit of the telepresence system to incorporate the speaker for reproducing audio and the smell generating device for reproducing smell of the reproduced environment.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user to experience totally immersed sensory experience through video, audio, tactile and smell (Levy: [0003] A telepresence system, in its widest sense, allows a user to experience being in a remote environment by perceiving sensory information transmitted to him through a communication channel, by a remotely controlled device.  It also allows the user to act on this remote environment by transmitting to this remotely controlled device data that allows the device to operate according to his wish.  Such devices provide different degrees of realism depending on the technology used.  They range from the simple telephone to remotely controlled robots that allow the user to feel totally immersed in the remote environment.  These robots accept from 

Kim and Levy do not explicitly teach:
Voris teaches: displaying, via an image projector disposed in the second real space, the first real spatial image to a surface in the second real space as the first real spatial image is received from the communication unit.
displaying, via an image projector disposed in the second real space, the first real spatial image to a surface in the second real space as the first real spatial image is received from the communication unit. (Voris: Abstract “An interactive in-room show and game system configured to provide engaging and immersive multimedia shows or presentations in a room.  The in-room show and game system generally includes a controller for selectively operating a display device, a video projector, an audio system (e.g., one or more speakers), and other show components (e.g., one or more lights, a fan, a mechanical device, and so on).”; [0054] “All the areas or surfaces 213 of wall 212 are mapped for projection by projector 260 (e.g., the content provided by the projector as shown at 261C is mapped to the wall surface(s) 213).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Levy and Voris before them, to modify the visual information acquisition unit (display unit) of the telepresence system to incorporate a projector with a display surface such as the wall surface.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user to experience totally immersed sensory experience that can fill the entire room through live streamed video 

Regarding claim 17, Kim, Levy and Voris teach all the features of claim 16.
Levy further teaches:
wherein the surface in the second real space is a wall of a healing-space room for a patient undergoing treatment, wherein the first real space is a room of a house of a relative of the patient undergoing treatment, and (Levy: [0168] “… Applications of this invention include but are not limited to:” [0169] “1) Tourism [0170] 2) Attending conferences, training or classes and other instructional or educational activities” [0171] “3) Touring universities by prospective students” [0172] “4) Visiting family members and friends in nursing homes, hospitals and other environments”) [The family member at  the hospital reads on “a healing-space room for a patient …”, and the location of the visitor reads on “a room of a house of a relative of the patient …”.]
wherein the sound data and the at least one of the reproduced odor, the reproduced temperature, and the reproduced air is output in the second real space in real time. (Levy: [Conveying to the user the sensory information of the remote site reads on “… output …” sensory information of the remote site.] (Levy: [0095] FIG. 2 illustrates a system in which the allocation is centralized and performed, for example, by software running on the server for the web site, but the interaction is direct between the telepresence workstation and the remote device and human assistant.”) [The direct interaction of the telepresence reads on “… in real time”.]
The motivation to combine Kim, Levy and Voris, which teach the features of the present claim, as submitted in claim 16, is incorporated herein.

Regarding claim 19, Kim, Levy and Voris teach all the features of claims 16-17.

wherein prior to acquiring the first real spatial image of the area of the first real space, the method comprises: determining that a connection request is made by the patient via a first activation of a remote control in the second real space. (Levy: [0105] “This intake and reservation process requires querying the user for the following information.  The query can be done, in person, over the phone or over the internet.”; [0126] “When all requirements for the connection are satisfied, the user may be advised that his telepresence transaction request has been granted.”; [0128] Optionally the user may be sent a password to allow him to operate the remote device and/or be recognized by the human assistant.”; [0131] “Once the authorization is obtained from the user, the remote device and human assistant(s) are reserved for the appropriate time and place.  Upon receiving the authorization from the client, a notice is sent to the human assistant confirming the transaction.”) [The user being able to operate the remote device and/or able to get service from the human assistant for video streaming, after the request and authorization process reads on “determining that a connection request is made by the patient” … “prior to acquiring the first real spatial image …”. The phone that user uses for the request reads on “a remote control …”.]
The motivation to combine Kim, Levy and Voris, which teach the features of the present claim, as submitted in claim 16, is incorporated herein.

Regarding claim 20, Kim, Levy and Voris teach all the features of claims 16-17 and 19.
Levy further teaches:
determining, after the connection request is made, that a disconnection request is made by the patient via a second activation of the remote control in the second real space; and ceasing, in response to determining the disconnection request is made, display of the first real spatial image, output of the sound data, and output of the at least one of the reproduced odor, the reproduced temperature, and the reproduced air. (Levy: [0105] “This intake and reservation process requires querying the user for the following information.  The query can be done, in person, over the phone or over the internet.  Typically the query may comprise some or all of the following information:” … [0113] “8) The expected ending date and time of his rental”; [0164] “Communication may be necessary at the beginning and at the end of the process to establish the parameters of the interaction between the user 34 and the remote human assistant 32.  For example they would have to decide Such things as how long the service would last and the geographical location to be covered.”) [The user entering ending date and time reads on “a second activation”, and established end time reads on “a disconnection request”, at which time, ending the telepresence service or “ceasing … “.]
The motivation to combine Kim, Levy and Voris, which teach the features of the present claim, as submitted in claim 16, is incorporated herein.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, further in view of Levy, further in view of Voris, further in view Snibbe.
Regarding claim 18, Kim, Levy and Voris teach all the features of claims 16-17.
Kim, Levy and Voris do not explicitly teach: wherein an air-conditioner outputs at least one of air at a temperature that substantially matches the temperature data and air at a wind speed that substantially matches the wind speed data.

wherein an air-conditioner outputs at least one of air at a temperature that substantially matches the temperature data and air at a wind speed that substantially matches the wind speed data. (Snibbe: column 6 lines 25-34, figure 1 “At the display location, one or more processing devices 103 (in some embodiments of the invention, the processing device(s) 103 and 105 can be embodied, in whole or in part, by the same processing device(s)) receive the data representing the impeller rotational speed and produce one or more commands that are communicated to a motor 104 to control operation of the motor 104.  The motor 104 drives a fan 102 in response to the command(s), i.e., in response to the impeller rotational speed data, thereby producing a display airflow in accordance with the measured airflow.”) [The combination of the motor and the fan blowing air reads on “an air-conditioner outputs … air at a wind speed”, in accordance with the measured airflow reads on “substantially matches the wind speed data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Levy, Voris and Snibbe before them, to modify the environment information sensing unit of the telepresence system to incorporate measuring airflow velocity to be reproduced, and to modify the environment information acquisition unit of the telepresence system to incorporate the fan to reproduce the airflow velocity of the reproduced space.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the presence reproduction effect that matches the reproduced space including an underutilized sensory information such as airflow velocity from wind or breath (Snibbe: column 2 lines 19-20 



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAEL W CHOI/Examiner, Art Unit 2116